Tyack, Presiding Judge,
dissenting.
{¶ 36} Because I believe that there are genuine issues of material fact in this case, I would reverse the summary judgment granted on behalf of Martin J. Evans and remand the case for further appropriate proceedings. Because the majority of the panel does not, I respectfully dissent.
{¶ 37} This was not a major league baseball game. This was a softball game in an adult recreational league. The league had clear rules against collisions between base runners and members of the team in the field. As acknowledged in the lead discussion, it was “the greater responsibility of the runner to avoid a collision.”
■ {¶ 38} Martin J. Evans was clearly the base runner. Michael J. Doody was the catcher. Doody testified that he was not standing in the base path or otherwise blocking home plate. Doody testified that Evans ran into him, causing Doody to suffer a torn bicep.
{¶ 39} Evans denied that a collision occurred. Evans had no reasonable explanation as to how Doody suffered a torn bicep if no collision whatsoever occurred.
{¶ 40} The trial court found that collisions are an act of softball. In a league where collisions are banned, that is clearly not the case. In fact, runners who collide with fielders are automatically out and are automatically ejected from the game.
{¶ 41} Assuming for purposes of a motion for summary judgment that the evidence must be construed most strongly in favor of Doody, Evans went outside the base path and ran into Doody with such force as to rupture Doody’s bicep.
{¶ 42} I fail to see how the runner can be anything but reckless when the runner is outside the base path and runs at high speed into a fielder while the two are playing in a league that specifically bars collisions and makes the runner responsible for avoiding collisions. Assuming Evans did not deliberately run into Doody as the catcher, Evans did not avoid the collision and had to know that he could seriously injure someone if he (Evans) ran into them at full speed. In short, Evans had to know that he was acting recklessly.
*489{¶ 43} To me, Thompson v. McNeill (1990), 53 Ohio St.3d 102, 559 N.E.2d 705, requires us to find recklessness here. The’rules of the game in this recreational softball league were that no collision should occur. Doody had a right to expect that the rules would be followed. Evans had a duty to follow the rules and avoid a collision. A collision in which a base runner is running at full speed while trying to score from second base and forcefully runs into the catcher entails a strong probability of physical harm for the catcher, especially if the catcher does not brace himself or herself for the collision because the catcher has no reason to believe the runner will ignore the league rules against collisions.
{¶ 44} I do not know exactly what happened when Doody was injured. However, if his version of the facts are correct, a trier of fact could very well find Evans to have been reckless in injuring him. Therefore, I believe summary judgment was not appropriate.
{¶ 45} Again, I respectfully dissent.